In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐2765 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

TYRONE KIRKLIN, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 10 CR 928‐3 — Matthew F. Kennelly, Judge. 
                      ____________________ 

      ARGUED MAY 21, 2013 — DECIDED AUGUST 15, 2013 
                 ____________________ 

   Before RIPPLE, WILLIAMS, and TINDER, Circuit Judges. 
    WILLIAMS, Circuit Judge. Tyrone Kirklin hatched a scheme 
with  several  accomplices  to  rob  a  bank  in  Illinois.  They 
robbed the bank, were soon caught, and charged with vari‐
ous federal offenses. A jury convicted Kirklin of two counts 
related  to  aiding  and  abetting  an  armed  bank  robbery,  and 
aiding and abetting the use and carrying of a firearm during 
that  robbery  in  violation  of  18  U.S.C.  § 2113;  § 924(c)(1)(A); 
§ 2. He was sentenced to 171 months’ imprisonment. 
2                                                      No. 12‐2765 

    Kirklin  now  challenges  his  conviction,  arguing  that  the 
district  court failed to accurately instruct  the jury on  aiding 
and  abetting  the  use  and  carrying  of  a  firearm  during  the 
robbery. But Kirklin never raised any objection about the ju‐
ry  instructions  even  when  the  district  court  specifically 
asked the parties if they had any comments on the final draft 
of the instructions.  Furthermore, we  are not  persuaded that 
the  instruction  was  so  misleading  that  reversal  is  necessary 
in this case. 
    Kirklin also argues that he is entitled to resentencing be‐
cause  the  district  court  wrongly  imposed  a  7‐year  sentence 
under 18 U.S.C. § 924(c)(1)(A)(ii) for his accomplices’ “bran‐
dishing” firearms even though the jury never found this fact 
beyond a reasonable doubt. The Supreme Court’s decision in 
Alleyne v. United States, 133 S. Ct. 2151 (2013), has confirmed 
that  any  fact  that  increases  a  defendant’s  mandatory  mini‐
mum  sentence—like  brandishing  a  firearm—must  be  sub‐
mitted to a jury. And while there is no question that this fact 
should  have  been  submitted  to  the  jury  in  Kirklin’s  case  in 
order  to  hold  him  accountable  for  brandishing,  we  are  not 
convinced that this sentencing error resulted in a miscarriage 
of justice because the evidence supporting the district court’s 
finding  of  brandishing  was  overwhelming.  Therefore,  we 
affirm Kirklin’s conviction and sentence. 
                       I. BACKGROUND 
   One  morning  in  November  2010,  Kirklin  drove  to  the 
home  of  a  friend  named  Tiffany  Jones  and  asked  her  if  she 
wanted  to  help  rob  a  bank  in  Homewood,  Illinois.  Kirklin 
promised  it  would  be  “easy,”  showed  her  two  firearms  he 
had  stashed  in  his  van  (a  TEC‐9  semi‐automatic  handgun 
and .38 millimeter revolver), and Jones agreed to participate. 
No. 12‐2765                                                            3

Kirklin  then  picked  up  his  cousin,  Justice  McCallister,  and 
drove  to  the  bank.  On  the  way  there,  the  group  discussed 
their  plan  for  the  robbery.  Kirklin  assured  Jones  that  there 
was  no  security  at  the  bank  and  all  she  needed  to  do  was 
stand guard in the lobby to make sure no one came in or out. 
He  also  told  Jones  that  she  could  shoot  the  revolver  inside 
the bank without leaving any shell casings behind. McCallis‐
ter’s job was to find someone who knew the combination to 
the vault and force it open. Kirklin said he would drop them 
off, wait across the street for four or five minutes, and then 
pick them up in front of the bank. Like many bank robberies, 
this one did not go according to plan. 
     Jones  entered  the  bank  carrying  Kirklin’s  TEC‐9  and  .38 
revolver; McCallister brought his own Hi‐Point 9‐millimeter 
pistol.  The  pair  entered  the  bank  just  as  several  customers 
were  exiting.  With  the  two  firearms  in  her  hands,  Jones  or‐
dered the customers to go back inside the lobby of the bank. 
One customer attempted to leave, but Jones put a gun to the 
back  of  her  neck  and  forced  her  back  inside.  Unbeknownst 
to  Jones,  one  customer  was  too  quick  and  managed  to  slip 
past  her  to  call  911.  Meanwhile,  McCallister  ordered  the 
bank tellers to fill a backpack with the cash in their drawers. 
McCallister and Jones then ordered the customers inside the 
vault  and  fled.  Just  as  the  pair  ran  outside  for  their  escape, 
police squad cars began to arrive at the bank and Jones and 
McCallister were arrested near the scene. The pair both gave 
post‐arrest  statements  in  which  they  implicated  themselves 
as well as Kirklin. 
    Kirklin  was  charged  with  aiding  and  abetting  an  armed 
bank robbery in violation of 18 U.S.C. §§ 2113(a) and (d), and 
18  U.S.C.  §  2  (Count  1),  and  aiding  and  abetting  the  use  or 
4                                                         No. 12‐2765 

carrying of a firearm in furtherance of that robbery in viola‐
tion  of  18  U.S.C.  §  924(c)  and  18  U.S.C.  §  2  (Count  2).  The 
case was tried in front of a jury over three days. Shortly be‐
fore  closing  arguments,  the  district  court  presented  both 
sides  with  a  final  set  of  written  jury  instructions  and  asked 
counsel if they had any objections that they wanted to make 
for the record. Neither party objected, and so the court pro‐
ceeded to instruct the jury on Counts 1 and 2. For Count 2—
the  only  one  at  issue  here  on  appeal—the  court  stated  that 
the  government  must  prove  the  following  three  proposi‐
tions: 
     Number  1.  An  individual  committed  the  crime  of 
     bank  robbery,  as  charged  in  Count  1  of  the  indict‐
     ment. 
     Number  2.  The  individual  used  or  carried  a  firearm 
     during and in relation to the bank robbery. 
     Number  3.  The  defendant  knowingly  aided,  coun‐
     seled,  induced  or  procured  the  use  or  carrying  of  a 
     firearm  during  and  in  relation  to  the  bank  robbery. 
     The  government  must  prove  that  the  defendant 
     knowingly  participated  in  the  criminal  activity  and 
     tried to make it succeed. 
The  court  went  on  to  explain  that  the  term  “use”  includes 
“brandishing,  displaying,  striking  with,  firing  and  attempt‐
ing to fire a firearm … . However, mere possession of a fire‐
arm at or near the site of the crime is not enough to consti‐
tute  use  of  that  firearm.”  During  deliberations,  the  jury 
asked one question relevant to Count 2: 
     In relation to Count 2, we need to know if the defend‐
     ant is being charged with supplying the guns to use in 
No. 12‐2765                                                            5

     the  bank  robbery  or  with  aiding  in  a  crime  where  a 
     firearm was used. 
The district court met with the parties and observed: “I think 
the  correct  answer  is  neither  of  the  above.”  The  parties 
agreed  that  the  court  should  answer  back:  “The  instruction 
…  defines  what  is  required  for  Count  2.  No  further  infor‐
mation can be provided.” 
    The  jury  convicted  Kirklin  on  both  counts.  The  presen‐
tence  investigation  report  recommended  a  7‐year  sentence 
on  the  §  924(c)  charge,  reflecting  the  mandatory  minimum 
sentence  for  cases  where  a  firearm  is  “brandished.”  See  18 
U.S.C.  §  924(c)(1)(A)(ii).  Kirklin  did  not  object  to  this  rec‐
ommendation, and the district court concluded that the evi‐
dence  supported  a  finding  of  brandishing  because  Kirklin 
was “willing to have other people brandish guns on his be‐
half” and  guns were brandished. As  a  result, the court  sen‐
tenced Kirklin to 84 months on the § 924(c) charge in Count 
2.  He  also  received  a  consecutive  87‐month  sentence  on 
Count 1. 
                                         II. ANALYSIS 
    Kirklin  raises  challenges  to  both  his  conviction  and  sen‐
tence on Count 2 of the indictment. Count 2 charged Kirklin 
with aiding and abetting the use or carrying of a firearm in 
relation  to  a  crime  of  violence  in  violation  of  18  U.S.C. 
§ 924(c)(1)(A)1  and  18  U.S.C.  §  2  (punishing  as  a  principal 
anyone  who  “commits  an  offense  against  the  United  States 
or  aids,  abets,  counsels,  commands,  induces  or  procures  its 

                                                 
1 
 Attempted bank robbery qualifies as a crime of violence under 18 U.S.C. 
§ 924(c)(3)(A)–(B). 
6                                                       No. 12‐2765 

commission”  or  who  “willfully  causes  an  act  to  be  done 
which if directly performed by him or another would be an 
offense against the United States”). In order to prove aiding 
and abetting under § 924(c), the government must put forth 
evidence  showing  that:  “(1)  the  defendant  knew,  either  be‐
fore  or  during  the  crime,  of  the  principal’s  weapon  posses‐
sion  or  use;  and  (2)  the  defendant  intentionally  facilitated 
that  weapon  possession  or  use  once  so  informed.”  United 
States v. Taylor, 226 F.3d 593, 596 (7th Cir. 2000). The penalty 
provisions  of § 924(c)  provide,  in  relevant part, that anyone 
found guilty of such an offense shall 
     (i) be sentenced to a term of imprisonment of not less 
          than 5 years; [or] 
     (ii) if the firearm is brandished, be sentenced to a term 
          of imprisonment of not less than 7 years. 
18 U.S.C. § 924(c)(1)(A). 
     A. No Error in Jury Instructions 
    Kirklin first argues that the district court’s instruction to 
the  jury  on  the  §  924(c)  charge  in  Count  2  was  highly  mis‐
leading.  Kirklin  asserts  that  the  standard  of  review  is  com‐
plicated  on  this  matter  because  the  district  court  initially 
held an informal meeting with the parties off the record re‐
garding  proposed  jury  instructions.  But  we  are  not  faced 
with  a  situation  in  which  all  discussion  of  jury  instructions 
was  held  off  the  record.  Such  a  practice  would  seriously 
frustrate our review on appeal. See Maltby v. Winston, 36 F.3d 
548, 561 n. 18 (7th Cir. 1994) (noting that “it is the responsi‐
bility of the district court, if it conducts the instruction con‐
ference without a court reporter, to provide the parties with 
an  opportunity  to  specifically  object  to  jury  instructions  on 
No. 12‐2765                                                              7

the  record”).  Rather,  the  record  in  this  case  reveals  that  the 
district court held an informal conference off the record first 
(Tr. 447), but then presented the parties with a final draft of 
the instructions on the record and directly asked for any is‐
sues to be raised at that time. See Tr. 483. We appreciate the 
potential dangers of any such discussions off the record, but 
nothing  prohibits  a  judge  from  participating  in  an  informal 
conference  first,  and  here  we  are  confident  that  the  district 
court  took  the  necessary  steps  to  orient  the  record  for  our 
review  on  appeal.  Moreover,  there  is  no  suggestion  that 
counsel  for  Kirklin  made  any  objection  to  the  jury  instruc‐
tions on Count 2 off the record before the court went back on 
the  record,  so  it  is  not  as  if  we  have  missed  an  argument 
Kirklin thought he had preserved. See Graham v. Sauk Prairie 
Police Comm’n, 915 F.2d 1085, 1106–07 (7th Cir. 1990) (finding 
objection to jury instructions waived where no record exist‐
ed  in  which  defendants  voiced  an  objection  to  the  instruc‐
tions because counsel only objected during an informal con‐
ference). 
    The next hurdle for Kirklin is that his attorney stated that 
he  had  no  objections  to  the  final  instructions  before  they 
were  read  to  the  jury.  We  have  cautioned  before  that 
“[c]ounsel’s affirmative statement that he had no objection to 
the proposed [jury] instruction constitutes waiver of the abil‐
ity to raise this claim on appeal.” United States v. Griffin, 493 
F.3d  856,  864  (7th  Cir.  2007);  see  also  United  States  v.  Natale, 
719  F.3d  719,  729  (7th  Cir.  2013)  (“Although  passive  silence 
with  regard to a jury instruction permits plain error  review 
… a defendant’s affirmative approval of a proposed instruc‐
tion  results  in  waiver.”);  United  States  v.  O’Connor,  656  F.3d 
630, 644 (7th Cir. 2011) (same); United States v. Gonzalez, 319 
F.3d 291, 298 (7th Cir. 2003) (finding defendants’ challenge to 
8                                                          No. 12‐2765 

jury  instructions  waived  because  they  “accepted”  the  rele‐
vant instructions by affirmatively “stat[ing] in court, ‘No ob‐
jection’”);  United  States  v.  Griffin,  84  F.3d  912,  924  (7th  Cir. 
1996)  (same).  That  is  precisely  what  happened  here.  When 
counsel for Kirklin was asked directly whether he had “any 
objections  or  additions  that  [he]  want[ed]  to  make  for  the 
record”  regarding  the  instructions,  he  replied:  “None  that  I 
can  think  of,  your  Honor.”  At  oral  argument,  counsel  for 
Kirklin suggested that this statement was equivocal, but we 
disagree.  Plus,  we  have  held  before  that  similar  everyday 
language  constituted  an  intentional  relinquishment  of  the 
defendant’s  right  to  object.  See  United  States  v.  Anifowoshe, 
307 F.3d 643, 650 (7th Cir. 2002). 
     To be sure, even if Kirklin’s objection was only forfeited 
instead  of  waived,  we  are  not  persuaded  that  the  instruc‐
tions  on  the  §  924(c)  charge  in  Count  2  were  vague  or  mis‐
leading.  Kirklin  argues  that  the  part  of  the  instruction  on 
Count 2 which stated that “the government must prove that 
the defendant knowingly participated in the criminal activi‐
ty and tried to make it succeed” fails to specify which crimi‐
nal activity—the bank robbery itself or the use of the weap‐
on in the bank robbery—the jury was required to find Kirk‐
lin  facilitated.  According  to  Kirklin,  the  district  court’s  fail‐
ure  to  explicitly  require  that  the  government  establish  that 
the defendant intended to further the use of the weapon (as 
opposed  to  only  aiding  the  bank  robbery)  constitutes  re‐
versible error because it omitted an essential element of the 
§ 924(c) offense. 
     Kirklin’s  argument  is  persuasive  only  when  the  instruc‐
tion is read out of context. Remember that the disputed part 
of  the  instruction  read  in  full:  “the  government  must  prove 
No. 12‐2765                                                           9

…  that  the  defendant  knowingly  aided,  counseled,  induced 
or procured the use or carrying of a firearm during and in rela‐
tion to the bank robbery. The government must prove that the 
defendant  knowingly  participated  in  the  criminal  activity 
and tried to make it succeed” (emphasis added). We do not 
think it is a stretch of the imagination to think that the jury 
understood  “the  criminal  activity”  to  refer  back  to  “the  use 
and carrying of a firearm” in the preceding sentence. 
    Kirklin  points  out  that  the  more  recent  version  of  the 
Seventh Circuit Pattern Criminal Jury Instructions explicitly 
distinguishes  between  knowledge  of  a  gun’s  use  and  inten‐
tional  furtherance  of  its  use  within  the  aiding  and  abetting 
context by stating: “A person who merely aids the underly‐
ing offense knowing that a firearm would be [used; carried] 
does  not  [aid,  counsel;  command;  induce;  procure]  the 
commission  of  the  offense  charged  in  Count  [1].”  7th  Cir. 
Pattern Criminal Jury Instructions (2012 ed.). We agree with 
Kirklin  that  this  clarification  in  the  2012  version  of  the  in‐
structions is certainly helpful. But that does not automatical‐
ly mean that the 1999 version that was read to the jury was 
plainly  erroneous.  And  we  note  that  the  instructions  that 
were read went beyond mere boilerplate. They reminded the 
jury that it could only convict if it found that Kirklin know‐
ingly induced “the use or carrying of a firearm during and in 
relation to the bank robbery.” Cf. United States v. Wright, No. 
12‐3425, __ F.3d __, 2013 WL 3600345, at *4 (7th Cir. July 16, 
2013) (discouraging use of boilerplate jury instructions). 
   Kirklin  also  suggests  in  passing  that  the  one  question 
submitted  by  the  jury  during  deliberations  demonstrates 
that  it  did  not  understand  the  jury  instructions.  We  cannot 
agree.  Lay  jurors  may  have  trouble  understanding  instruc‐
10                                                      No. 12‐2765 

tions for many reasons, and we will not speculate on the rea‐
son for the jury’s question here. And in any event, when the 
district court proposed telling the jurors that all of the essen‐
tial  information  they  needed  was  already  provided  in  the 
instructions  on  Count  2,  defense  counsel  unequivocally 
agreed  and  never  suggested  any  alternative  instruction. 
Kirklin’s challenge to his conviction on Count 2 must there‐
fore fail. 
      B. Sentencing Error Did Not Affect Fairness of Judicial 
         Proceedings 
    Kirklin’s  second  argument  is  that  his  7‐year  sentence  on 
Count 2 should be vacated because the jury—not the judge— 
needed to find him responsible for brandishing a firearm be‐
fore  any  mandatory  minimum  penalty  under  18  U.S.C. 
§ 924(c)  could  be  applied. According  to  Kirklin,  because  his 
sentence rests on a mere judicial finding of a fact it is incom‐
patible  with  the  rule  announced  in  Apprendi  v.  New  Jersey, 
530 U.S. 466, 490 (2000), that “any fact that increases the pen‐
alty  for  a  crime  beyond  the  prescribed  statutory  maximum 
must be submitted to a jury, and proved beyond a reasonable 
doubt.” Because Kirklin failed to raise this argument before 
the district court, we review for plain error. See United States 
v.  Wolfe,  701  F.3d  1206,  1216  (7th  Cir.  2012)  (“An  Apprendi 
challenge is reviewed for plain error if it was not made in the 
district court.”). 
   At  the  time  Kirklin  filed  this  appeal,  Supreme  Court 
precedent  foreclosed  any  argument  suggesting  that  a  de‐
fendant’s  rights  are  violated  if  the  district  court  finds  him 
accountable  for  brandishing  a  firearm  when  the  jury  made 
no such finding. See Harris v. United States, 536 U.S. 545, 556 
(2002)  (finding  “brandishing”  a  sentencing  factor,  as  op‐
No. 12‐2765                                                                       11

posed to an element of § 924(c), which may be considered by 
the judge after trial).2 However, Alleyne v. United States, 133 
S. Ct. 2151 (2013), a case that reconsidered Harris, was pend‐
ing before the Supreme Court when this case was argued, so 
we held the case in abeyance awaiting the Court’s decision. 
That decision has now been issued and the Court confirmed 
that  “any  fact  that  increases  the  mandatory  minimum  is  an 
‘element’  that  must  be  submitted  to  the  jury.”  Id.  at  2155. 
Like  Kirklin,  Alleyne  was  found  guilty  of  a  §  924(c)  viola‐
tion.  The  district  court  in  Alleyne’s  case  found  that  a  pre‐
ponderance of the evidence supported a finding of brandish‐
ing  during  a bank  robbery and applied the 7‐year statutory 
minimum  sentence  even  though  the  jury  did  not  find  this 
fact  beyond  a  reasonable  doubt.  Id.  at  2156.  The  Supreme 
Court reversed and agreed with Alleyne, explaining that any 
“fact triggering a mandatory minimum alters the prescribed 
range  of  sentences  to  which  a  criminal  defendant  is  ex‐
posed,”  thereby  increasing  the  “sentencing  floor”  and 
“form[ing]  an  essential  ingredient  of  the  offense”  that  must 
be submitted to the jury. Id. at 2160–61. 
      Here,  the  government  concedes  that  in  the  wake  of  Al‐
leyne, the district court’s imposition of the 7‐year mandatory 
minimum based on facts not found by a jury was erroneous. 
But before we can correct an error not raised at trial, we have 
                                                 
2 Kirklin’s  supplementary  briefing  concedes  that  plain  error  applies  in 
this  case  and  Harris  explains  why  Kirklin  chose  not  to  make  the  argu‐
ment in the district court he advances now. The law was clearly against 
him.  But  we  remind  parties  in  future  cases  that  “a  claim  must  be  ad‐
vanced,  if  it  is  to  be  preserved,  even  when  all  precedent  is  contrary,” 
otherwise we can only review for plain error. United States v. Messino, 382 
F.3d  704,  715  (7th  Cir.  2004)  (Easterbrook,  J.,  dissenting)  (collecting  cas‐
es).
12                                                       No. 12‐2765 

to  find  that  the  error  was  “plain”  and  affected  the  defend‐
ant’s “substantial rights.” United States v. Olano, 507 U.S. 725, 
732–34 (1993). The government concedes that the error here 
was  plain.  Although  the  government  does  not  concede  that 
this  error  affected  Kirklin’s  “substantial  rights,”  we  will  as‐
sume for sake of argument that it did. See Olano, 507 U.S. at 
734 (explaining that an error affected “substantial rights” if it 
“affected the outcome of the district court proceedings.”). At 
this  point,  Kirklin  has  satisfied  the  three  threshold  require‐
ments of plain error review. Id. at 732–34. So this brings us to 
the discretionary element: whether the error seriously affect‐
ed  the  “fairness,  integrity,  or  public  reputation  of  judicial 
proceedings.”  Id.  at  732.  In  other  words,  we  must  decide 
whether  the  error  is  so  fundamental  in  nature  that  uphold‐
ing this sentence results in an intolerable miscarriage of jus‐
tice.  United  States  v.  Nance,  236  F.3d  820,  825–26  (7th  Cir. 
2000); see also Neder v. United States, 527 U.S. 1, 8 (1999) (list‐
ing structural errors). 
    A  similar  quandary  was  presented  in  the  aftermath  of 
Apprendi  in  federal  narcotics  prosecutions  when  courts  had 
to  decide  whether  resentencing  was  necessary  in  cases 
where the drug quantity was not charged in the indictment 
and the jury did not find an amount triggering the statutory 
maximum.  See  Nance,  236  F.3d  at  824–26  (finding  no  plain 
error  given  strength  of  evidence);  cf.  United  States  v.  Noble, 
246  F.3d  946,  955–56  (7th  Cir.  2001)  (vacating  sentence  on 
plain  error  review  given  minimal  corroborating  testimony 
and  evidence).  Then  came  United  States  v.  Cotton,  535  U.S. 
625 (2002), which confirmed that an “indictment’s failure  to 
allege a fact, drug quantity, that increased the statutory max‐
imum  sentence  rendered  respondents’  sentences  erroneous 
under the reasoning of Apprendi,” id. at 632, but such an er‐
No. 12‐2765                                                            13

ror cannot be said to “seriously affect the fairness, integrity, 
or  public  reputation  of  judicial  proceedings”  when  the  evi‐
dence against the defendant is “overwhelming” and “essen‐
tially  uncontroverted.”  Id.  at  632–33;  see  also  Washington  v. 
Recuenco, 548 U.S. 212, 218 (2006) (holding trial court’s appli‐
cation  of  mandatory  3‐year  firearm  enhancement  based  on 
its own factual findings in violation of Blakely v. Washington, 
542 U.S. 296 (2004), not subject to automatic reversal). 
     We  have  similarly  declined  to  find  a  miscarriage  of  jus‐
tice  on  plain  error  review  in  cases  in  which  we  were  “con‐
vinced that upon a properly worded indictment, a properly 
instructed  jury  would  have  found  the  defendants  guilty  of 
distributing  the  requisite  threshold  quantities  of  narcotics.” 
United States v. Mansoori, 304 F.3d 635, 658 (7th Cir. 2002); see 
also  Knox  v.  United  States,  400  F.3d  519,  523  (7th  Cir.  2005) 
(concluding that “judicial resolution of a factual dispute that 
should  have  been  presented  to  the  jury  is  not  a  ‘structural 
error’  that  requires automatic reversal” under Apprendi giv‐
en the “strength of the evidence”); Nance, 236 F.3d at 826 (“If 
it is clear beyond a reasonable doubt that a properly worded 
indictment and a properly instructed jury would have found 
[the defendant] guilty absent th[e] error, then we cannot say 
that  the  error  was  so  serious  that  it  requires  us  to  set  aside 
the judgment.”), cert. denied, 534 U.S. 832 (2001). 
    Applying these principles to the case at hand, we cannot 
conclude  that  the  district  court’s  sentencing  error  affected 
“the fairness, integrity, or public reputation” of the proceed‐
ings  below  given  the  significant  amount  of  evidence  of 
brandishing  a  firearm in  the record. Remember  that Kirklin 
was  charged  with  aiding  and  abetting  the  use  and  carrying 
of a firearm during the bank robbery. From the very outset, 
14                                                       No. 12‐2765 

he made it clear to Jones that he “had something” to prevent 
customers from leaving the bank and that she should use the 
revolver because it would not leave any shell casings. Jones’s 
testimony  at  trial  on  this  point  was  very  clear  and  she  also 
described pointing guns at customers in the bank. Two other 
witnesses, including a bank teller and a customer, also testi‐
fied  that  Kirklin’s  accomplices  brandished  firearms  during 
the robbery. Moreover, several instances of Jones and Kirklin 
brandishing  their  weapons  are  visible  on  the  surveillance 
video that was played for the jury at trial. It therefore seems 
highly  unlikely  that  the  jury  would  have  found  Kirklin 
guilty on Count 2, but reach a different conclusion from the 
district  court  on  the  brandishing  factor  if  it  had  been  asked 
to make such a finding. As a result, we decline to remand for 
resentencing on Count 2. 
                        III. CONCLUSION 
   For  these  reasons,  we  AFFIRM  Kirklin’s  conviction  and 
sentence.